       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRES E. TORO,

                           Plaintiff,

                    -v.-

GRAPHIC COMMUNICATIONS                                18 Civ. 3906 (KPF)
HOLDING, INC., d/b/a GRAPHIC
                                                   OPINION AND ORDER
COMMUNICATIONS, INC.,
UNISOURCE WORLDWIDE, INC.,
UWW HOLDINGS, INC. and VERITIV
CORPORATION,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff’s employment was terminated after a tragic (and avoidable) car

accident that resulted in several deaths. The instant lawsuit concerns not the

accident per se, but the resolution of certain loose ends left after the

termination of that employment relationship. Specifically, Plaintiff Andres E.

Toro alleges that Defendants Graphic Communications Holdings, Inc. d/b/a

Graphic Communications, Inc. (“Graphic”), Unisource Worldwide, Inc.

(“Unisource”), UWW Holdings, Inc. (“UWW”), and Veritiv Corporation (“Veritiv”)

(collectively, “Defendants”), failed to pay him outstanding commission

compensation to which he was entitled pursuant to his employment agreement.

Defendants have moved for judgment on the pleadings under Federal Rule of

Civil Procedure 12(c). For the reasons set forth in the remainder of this

Opinion, Defendants’ motion is granted in part and denied in part.
        Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 2 of 15



                                       BACKGROUND 1

      Plaintiff commenced this action against Defendants on May 1, 2018 (Dkt.

#1), and filed a First Amended Complaint (the “FAC”) on July 2, 2018 (Dkt.

#24), alleging that Defendants had failed to pay him outstanding commission

compensation. (See FAC ¶¶ 1, 11-34). Defendants filed an Answer on

September 28, 2018. (Dkt. #44). Defendants attached to their Answer, as an

exhibit, a copy of a document entitled “General Release and Confidential

Settlement Agreement” (the “Release”), signed by Plaintiff; the Release resolved

a prior action brought by Plaintiff against ACE American Insurance Company,

in relation to insurance coverage for the car accident. (Dkt. #44, Ex. 1). See

Toro v. ACE American Insurance Company, et al., No. 2015-029637-CA-01 (Fla.

Cir. Ct.) (the “Florida Action”).

      The Release states in relevant part:

             Toro … does hereby … release, acquit and forever
             discharge ACE American Insurance Company, its
             successors,     insureds,      administrators,    assigns,
             shareholders, officers, managers, owners, partners,
             employees, agents, directors, parent or affiliate
             companies, subsidiaries, reinsurers and attorneys
             (hereinafter collectively referred to as “ACE”) from, and
             covenants and agrees not to sue ACE, regarding [all
             claims] … known and unknown, or which is in any way

1     This Opinion draws on facts from the First Amended Complaint (the “FAC” (Dkt. #24)),
      the well-pleaded allegations of which are taken as true for purposes of this motion. See
      Morrison v. Nat'l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008); see also Ashcroft v.
      Iqbal, 556 U.S. 662, 679 (2009). The Opinion also draws on two additional sources:
      (i) the employment agreement, which is attached as Exhibit 1 to the FAC (the
      “Employment Agreement” (Dkt. #24-1)); and (ii) a general release that Plaintiff signed as
      part of the settlement in a prior action, which is attached as Exhibit 1 to Defendants’
      Answer (the “Release” (Dkt. #44-1)). As discussed more fully below, the Court may
      consider these attachments to the pleadings. For convenience, Defendants’ moving
      brief is referred to as “Def. Br.” (Dkt. #48); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt.
      #50); and Defendants’ reply brief as “Def. Reply” (Dkt. #55).

                                                 2
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 3 of 15



            related to the events and circumstances giving rise to
            the [Florida Action]. Toro’s release of ACE includes any
            claim that could have or should have been brought in
            the Lawsuit, and any claim that Toro may have for
            attorneys’ fees and costs….

            It is expressly understood and agreed that this General
            Release and Settlement Agreement is intended to
            include and does include not only all known losses or
            damages, but any further losses and damages which
            Toro now has or may have in the future against ACE
            arising out of the alleged events, actions and
            circumstances resulting in Toro bringing the Lawsuit.
            Furthermore, Toro expressly waives and assumes the
            risk of all Claims arising out of any other matter
            whether known or unknown, or damages which exist as
            of this date, but which Toro does not know or suspect
            to exist … and which, if known, would materially affect
            Toro’s decision to execute this General Release and
            Settlement Agreement.

            Toro acknowledges … that the terms of this
            settlement … are for the expressed purpose of
            precluding forever any future or additional past or
            present or future claims that Toro has or could have
            against ACE arising out of the events and
            circumstances that are the subject matter of the
            Lawsuit.

(Dkt. #44, Ex. 1 at 1-2). The Release contains a provision stating that it is

governed by Florida law. (Id. at 4).

      On November 7, 2018, Defendants moved for judgment on the pleadings

on the basis that the Release precluded Plaintiff’s claims in the present action.

(Dkt. #47; see also Def. Br. 2). Plaintiff filed an opposition on November 9,

2018 (Dkt. #50), and Defendants replied on November 30, 2018 (Dkt. #55).




                                        3
        Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 4 of 15



                                   DISCUSSION

A.    Applicable Law

      1.     Motions Under Federal Rule of Civil Procedure 12(c)

      Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings

are closed — but early enough not to delay trial — a party may move for

judgment on the pleadings.” Fed R. Civ. P. 12(c). A court applies the same

standard to a motion for judgment on the pleadings as that used for a motion

to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). See Sheppard v. Beerman, 18

F.3d 147, 150 (2d Cir. 1994); accord Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir.

2018); L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).

When considering either, a court should “draw all reasonable inferences in

Plaintiff[’s] favor, assume all well-pleaded factual allegations to be true, and

determine whether they plausibly give rise to an entitlement to relief.” Faber v.

Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted) (quoting Selevan v. N.Y. Thruway Auth., 584 F.3d 82, 88 (2d Cir.

2009)). A plaintiff is entitled to relief if he alleges “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“[W]hile Twombly does not require heightened fact pleading of specifics,

it does require enough facts to nudge [Plaintiff’s] claims across the line from

conceivable to plausible.” (internal quotation marks omitted)).




                                          4
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 5 of 15



      2.    Documents the Court May Consider

      “In considering a motion to dismiss for failure to state a claim pursuant

to Rule 12(b)(6), a district court may consider the facts alleged in the [pleading],

documents attached to the [pleading] as exhibits, and documents incorporated

by reference in the [pleading].” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104,

111 (2d Cir. 2010); see generally Goel v. Bunge, Ltd., 820 F.3d 554, 558-60 (2d

Cir. 2016) (discussing documents that may properly be considered in resolving

a motion to dismiss). “Even where a document is not incorporated by

reference, the court may nevertheless consider it where the [pleading] ‘relies

heavily upon its terms and effect,’ which renders the document ‘integral’ to the

complaint.” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)

(quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d

Cir. 1995) (per curiam)). But “even if a document is ‘integral’ to the [pleading],

it must be clear on the record that no dispute exists regarding the

authenticity[, relevance,] or accuracy of the document.” DiFolco, 622 F.3d at

111 (quoting Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006)).

      The standard applicable to documents a court may consider in ruling on

a motion for judgment on the pleadings under Rule 12(c) is slightly broader,

allowing consideration not only of the nonmoving party’s pleading, but also

that of the moving party. “On a 12(c) motion, the court considers ‘the

complaint, the answer, any written documents attached to them, and any

matter of which the court can take judicial notice for the factual background of

the case.’” L-7 Designs, Inc., 647 F.3d at 422 (quoting Roberts v. Babkiewicz,


                                         5
          Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 6 of 15



582 F.3d 418, 419 (2d Cir. 2009)). “A [pleading] is [also] deemed to include any

written instrument attached to it as an exhibit, materials incorporated in it by

reference, and documents that, although not incorporated by reference, are

‘integral’ to the complaint.” Id. (quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir.

2004)).

      3.       Interpreting Releases Under Florida Law

       “Under Florida law, a general release will ordinarily be regarded as

embracing all claims or demands which had matured at the time of its

execution.” Scheck v. Burger King Corp., 756 F. Supp. 543, 547 (S.D. Fla.

1991) (internal citation and quotation marks omitted). “[T]he construction and

effect to be accorded a release depends on its purpose, the terms in which it is

stated, and the subject matter to which it applies.... In construing a release

and determining the intent of the parties, the entire instrument, and not

detached sections of it, is to be examined.” Cerniglia v. Cerniglia, 679 So. 2d

1160, 1164 (Fla. 1996); see generally Sheen v. Lyon, 485 So. 2d 422, 423-24

(Fla. 1986).

      Releases are to be interpreted using “established principles governing the

construction of contracts…. [W]here the terms of the release are disputed and

reasonably susceptible to more than one construction, an issue of fact is

presented as to the parties’ intentions which cannot properly be resolved by

summary judgment.” Hold v. Manzini, 736 So. 2d 138, 141 (Fla. Dist. Ct. App.

1999). Florida law prohibits courts from interpreting contracts in such a

manner as to produce absurd results. See, e.g., Am. Employers’ Ins. Co. v.


                                        6
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 7 of 15



Taylor, 476 So. 2d 281, 284 (Fla. 1st Dist. App. 1985). Courts are also

required to interpret contracts so as to avoid treating words or phrases as

redundancies or surplusage. See, e.g., Roberts v. Sarros, 920 So. 2d 193, 196

(Fla. Dist. Ct. App. 2006).

B.    Analysis

      1.    Defendants Have Not Demonstrated, As a Matter of Law, That
            the Terms of the Release Bar Claims Arising from Events
            Unrelated to the Florida Action

      The parties dispute whether the Release precludes any and all claims

against ACE’s insureds arising from events that preceded the signing of the

Release, including events unrelated to those at issue in the Florida Action.

(See Def. Br. 12-14; Pl. Opp. 5-9; Def. Reply 2-5). Considering Florida law and

the Release as a whole, the Court finds that, at minimum, the language in the

Release is “reasonably susceptible to more than one construction,” Hold, 736

So. 2d at 141, on the issue of whether the parties to the Release intended it to

preclude claims other than those arising from the events and circumstances at

issue in the Florida Action. On that basis alone, the Court must find that

Defendants have failed to meet their burden, on a motion for judgment on the

pleadings, to show that the Release unambiguously bars the present action.

      Florida courts have provided guidance on how to construe broad and

limiting language in releases. In Moxley v. U-Haul Co. of Fla., 148 So. 3d 132

(Fla. Dist. Ct. App. 2014), the Second District Court of Appeal found that a

prior release did not cover claims in a subsequent action against U-Haul for

failing to provide a defense against counterclaims arising out of a car crash,


                                        7
        Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 8 of 15



despite broad language in the prior release covering “any and all claims against

[U–Haul] for any and all manner of action and actions arising out of the …

collision.” Id. at 136 (internal quotation marks and emphasis omitted). The

court reasoned that it was error to focus “unduly on the admittedly broad

language” of one portion of the release, where that language “is constrained

and limited by the definitions and recitals contained elsewhere in the Release.”

Id. at 137. In that case, “[t]he definitions and the recitals in [the more narrowly

worded portion of the release] do not suggest that the parties also intended to

cause the release of an entirely separate contractual duty [i.e., the duty to

defend].” Id. 2

      The Court finds similarly that limiting language in the Release constrains

the admittedly broad language contained elsewhere in the document.

Specifically, limiting language in the Release states that it is “for the expressed

purpose of precluding … claims that Toro has or could have against ACE

arising out of the events and circumstances that are the subject matter of the

[Florida Action],” and for the “complete compromise of disputed claims and

disputed issues of law and fact.” (Release 1-2; see also Pl. Opp. 8). This

limiting language shows, at the least, that the Release is “reasonably



2     The parties also draw the Court’s attention to One S. Ocean Drive 2000, Ltd. v. One
      Ocean Boca, LLC, 182 So. 3d 872 (Fla. Dist. Ct. App. 2016), in which Florida’s Fourth
      District Court of Appeal distinguished a narrow release that relieved a receiver of
      “further liability, duties, and responsibilities as Receiver,” but did not release the
      receiver from individual liability, from a more general release stating that certain
      persons “are forever released from all liability, including but not limited to all [manner]
      of actions … and every other claim of any kind … which any entity or individual ever
      had, now has, hereafter can, shall, or may have against … for any action” those persons
      undertook in a particular role. Id. at 875-76 (emphasis omitted).

                                               8
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 9 of 15



susceptible to more than one construction,” Hold, 736 So. 2d at 141, as to

whether the parties intended to bar claims other than those arising out of the

events at issue in the Florida Action.

      The Court is further persuaded of its conclusion by Plaintiff’s argument

that interpreting the Release to bar “all claims against the Defendants from the

beginning of time to the date of the Release … even claims that had nothing to

do with the underlying subject matter of the [Florida Action]” would lead to

absurd results. (Pl. Opp. 5). Plaintiff urges the Court instead to interpret the

Release to bar “all claims either arising out of the subject matter of the [Florida

Action]; or, at most, all claims for which ACE plausibly provided coverage to the

insureds[.]” (Id. at 6). As support, Plaintiff points out that the Release includes

a list of people and entities, such as “affiliates,” “shareholders,” and “agents,”

“that could arguably have incurred liability as a result of a covered claim.”

(Id.). The Court notes that Defendants confirmed that the employment dispute

at issue here did not fall within their ACE policy insurance coverage. (Dkt.

#49, Ex. C at ¶ 4 (stating “that no applicable insurance agreement exists”)).

However, at this stage of the litigation, the Court need not adopt the

interpretation that Plaintiff advances in order to conclude that Defendants have

failed to meet their burden to show that the Release unambiguously precludes

the claims at issue here.

      Defendants make three arguments for why the Release purportedly bars

the claims at issue here. None is persuasive. First, Defendants focus on the

language in the Release discharging “[all claims] … known and unknown, or


                                         9
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 10 of 15



which is in any way related to the events and circumstances giving rise to the

[Florida Action].” (Release 1 (emphasis added)). Defendants contend that the

disjunctive “or” in that sentence means that Toro released claims beyond those

“related to the events and circumstances giving rise to the Florida Action.”

(Def. Br. 12). Plaintiff responds that, to preserve the meaning of both clauses

on either side of the disjunctive, and to avoid rendering either clause mere

surplusage, “the Court should read the former [clause] to release all

insurance-related claims against Ace and related entities or claims arising

out of the events related to the [Florida Action].” (Pl. Opp. 7-8 n.5 (emphases in

original)). In particular, Plaintiff contends that Defendants’ interpretation

would render “mere surplusage” the phrase “in any way related to the events

and circumstances giving rise to the [Florida Action].” (Id. at 7). At most,

Defendants have shown that the Release is “reasonably susceptible to more

than one construction,” Hold, 736 So. 2d at 141, which is insufficient to

establish at this stage of the litigation that the Release bars the claims in this

matter.

      Second, Defendants turn to the sentence of the Release that states, “Toro

expressly waives and assumes the risk of all Claims arising out of any other

matter whether known or unknown, or damages which exist as of this date,

but which Toro does not know or suspect to exist … and which, if known,

would materially affect Toro’s decision to execute this [Release].” (Release 2).

Defendants argue that, to narrow the scope of the Release from all claims,

Plaintiff should have inserted language either restricting the release “to all


                                        10
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 11 of 15



claims regarding the events and circumstances giving rise to the Florida Action

or by specifically carving out” the claims he wishes to retain. (Def. Br. 13

(emphasis omitted)). But, while Defendants’ editorial suggestion might have

been a preferable drafting choice, the existing language in the Release limiting

the waiver to claims “which, if known, would materially affect” the decision to

execute the Release, narrows the scope of the waiver and, at minimum, raises a

factual dispute as to the parties’ intent.

      Third, Defendants argue that the title of the release, “General Release

and Confidential Settlement Agreement,” “reflects an intent to settle claims

other than those asserted in the Florida Action.” (Def. Br. 13). Once again,

limiting language elsewhere in the Release supports a reasonable alternate

interpretation that the parties intended the Release to cover claims in some

way related to the events and circumstances at issue in the Florida Action. In

sum, Defendants have failed to meet their burden to show, on a motion for

judgment on the pleadings, that the Release unambiguously precludes the

current action and is not susceptible to alternate reasonable interpretations.

      2.     Defendants’ Coverage Under the Release Is Irrelevant

      The parties dispute whether Defendants in the present action are

“covered by,” or “third party beneficiaries of” the Release in the Florida Action.

(See Def. Br. 8-12; Pl. Br. 9-13; Reply 6-8). As the Court has determined that

the Release does not, unambiguously and without reasonable alternate

interpretations, preclude the claims raised in this matter, it is irrelevant

whether the Release covers Defendants directly or as “third party beneficiaries.”


                                         11
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 12 of 15



In either case, Defendants would still have failed to show that coverage under

the Release extends so far as to preclude the claims raised in this matter. 3

      3.     Plaintiff’s Claims Against Veritiv and Unisource Are Dismissed

      The Court grants Defendants’ motion for the dismissal of claims against

both Unisource and Veritiv on the basis that they are not liable for the acts of

their subsidiaries. (See Def. Br. 3 n.4). “It is a basic rule of corporate law that

parent corporations are not held liable for the acts of their subsidiaries.”

Standex Int’l Corp. v. QCP, Inc., No. 16 Civ. 492 (KPF), 2017 WL 481447, at *5

(S.D.N.Y. Feb. 6, 2017) (citing United States v. Bestfoods, 524 U.S. 51, 61

(1998)); see also SUS, Inc. v. St. Paul Travelers Group, 905 N.Y.S.2d 321, 324

(3d Dep’t 2010) (stating that a parent’s liability “for the conduct of their wholly

owned subsidiary … can never be predicated solely upon the fact of a parent

corporation’s ownership of a controlling interest in the shares of its subsidiary”

(citation omitted)).

      Here, Plaintiff brings a claim for breach of an employment contract that

he allegedly entered into with “Graphic/Unisource/UWW.” (FAC ¶ 12).

However, the Employment Agreement recites that the contract “is made by and

between Graphic Communications Holdings Inc., … and [Plaintiff].” (Id. at

Ex. 1). Thus, despite wishful allegations to the contrary in the FAC, the



3     Plaintiff also seeks to introduce parol evidence to support his position on how to
      interpret the Release, and the parties dispute the propriety of introducing parol
      evidence for that purpose. (See Def. Br. 14-15; Pl. Opp. 13-17; Reply 8-9). Because the
      Court has found that the Release, on its face, is susceptible to alternate reasonable
      interpretations, and because Defendants introduce no parol evidence establishing that
      the Release should be interpreted in their favor, the Court may rule in Plaintiff’s favor
      without considering the parol evidence that further bolsters Plaintiff’s position.

                                             12
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 13 of 15



Employment Agreement clearly states that it is between Plaintiff and Graphic,

and not between Plaintiff and Graphic/Unisource/UWW. The Agreement

further states that Graphic “is a wholly-owned subsidiary of Unisource

Worldwide, Inc.[,] … which in turn is a wholly-owned subsidiary of UWW

Holdings, Inc.” (Id.). The FAC alleges that, “at some point after May 5, 2014,

UWW Holdings, Inc. merged with Veritiv,” and that, “as a result of the

aforementioned merger, Veritiv assumed the obligations of UWW including its

subsidiaries, Unisource and Graphic.” (Id. at ¶¶ 9, 10). Beyond these

assertions, the FAC includes no allegations against either Unisource or Veritiv.

      The bare allegations in the FAC are insufficient to state claim against

either Unisource or Veritiv on a basis other than the mere fact of their status

as parent corporations to Graphic. For this reason, and because Plaintiff fails

to respond to Defendants’ motion for dismissal of claims against Unisource and

Veritiv (see Def. Reply 9), the claims against Unisource and Veritiv are

dismissed. See Jackson v. Fed. Exp., 766 F.3d 189, 198 (2d Cir. 2014) (“[I]n

the case of a counseled party, a court may, when appropriate, infer from a

party’s partial opposition that relevant claims or defenses that are not defended

have been abandoned.”); Simon v. City of New York, No. 14 Civ. 8391 (JMF),

2015 WL 4092389, at *2 (S.D.N.Y. 2015) (“[W]hether or not Defendants’

arguments had merit, it was Plaintiffs’ obligation to address the issue, on pain

of their claim being deemed abandoned.” (collecting cases)); Lipton v. Cty. of

Orange, N.Y., 315 F. Supp. 2d 434, 446 (S.D.N.Y. 2004) (“This Court may, and




                                       13
       Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 14 of 15



generally will, deem a claim abandoned when a plaintiff fails to respond to a

defendant’s arguments that the claim should be dismissed.” (collecting cases)).

      4.      Plaintiff’s Claims for Quantum Meruit and for Violations of
              N.Y. Labor Law § 191-C Against Graphic Are Dismissed

      As alternatives to Plaintiff’s breach of contract claim, the FAC also brings

claims for quantum meruit, and for violations of New York Labor Law § 191-c.

(FAC ¶¶ 24-49). In two footnotes, Defendants move for dismissal of these

claims. First, they contend that Plaintiff cannot bring a quantum meruit claim

“because an express written contract governs” the commissions that he is

allegedly owed. (Def. Br. 16 n.13). See also Mid-Hudson Catskill Rural Migrant

Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005) (“New York

law does not permit recovery in quantum meruit ... if the parties have a valid,

enforceable contract that governs the same subject matter as the quantum

meruit claim). Second, Defendants argue that the New York Labor Law does

not apply extraterritorially to Plaintiff as a Florida employee, and further that

Section 191-c of the statute does not apply to Plaintiff because he was an

employee rather than an independent contractor. (Def. Br. 15 n.12). See also

Kasoff v. KVL Audio Visual Servs., Inc., 965 N.Y.S.2d 871, 872 (Mem.) (1st Dep’t

2013) (stating that § 191-c is limited to sales representatives who work as

independent contractors, rather than commission salespersons who work as

employees).




                                        14
         Case 1:18-cv-03906-KPF Document 57 Filed 05/01/19 Page 15 of 15



      Plaintiff fails to respond to either of these arguments, and has thus

abandoned these claims as well. See supra. The Court grants Defendants’

unopposed motion to dismiss these claims.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ Rule 12(c) motion for judgment on

the pleadings is GRANTED IN PART and DENIED IN PART. The motion is

granted with respect to Plaintiff’s claims against Veritiv and Unisource, and

with respect to Plaintiff’s state-law claims against Graphic, and is denied in all

other respects. The Clerk of Court is directed to terminate the motion at

docket entry 47.

      The parties are further ORDERED to submit a proposed case

management plan on or before May 22, 2019.

      SO ORDERED.

Dated:        May 1, 2019
              New York, New York          __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        15
